       Case 1:20-cv-01253-DAD-SAB Document 20 Filed 02/09/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MELVIN R. ARRANT,                               )   Case No.: 1:20-cv-01253-SAB (PC)
                                                     )
12                   Plaintiff,                      )
                                                     )   ORDER DISCHARGING ORDER TO SHOW
13          v.                                           CAUSE, AND GRANTING REQUEST FOR
                                                     )   EXTENTION OF TIME TO FILE WAIVERS
14                                                   )   OF SERVICE OF PROCESS
     KELLY SANTORO, et al.,
                                                     )
15                                                   )   (ECF Nos. 18, 19)
                     Defendants.                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Melvin R. Arrant is proceeding pro se and in forma pauepris in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On December 17, 2020, the Court found that service of the complaint was appropriate against
21   Defendants Lozano, E. Garcia, Dodson, O. Herrera, J. Valdez, Felix, A. Flores, P. Chanelo, and D.
22   Tapia for retaliation, and separate excessive force claims against defendants J. Florez and D. Tapia.
23   (ECF No. 15.)
24          On January 5, 2021, the California Department of Corrections and Rehabilitation (CDCR) filed
25   a notice of intent to waive service as to all Defendants. (ECF No. 17.) A waiver by the Office of the
26   Attorney General was due thirty days thereafter. (ECF No. 15.) However, the Office of the Attorney
27   General did not return the waivers of service within the thirty-day time period. Therefore, on February
28

                                                         1
        Case 1:20-cv-01253-DAD-SAB Document 20 Filed 02/09/21 Page 2 of 2



1    8, 2021, the Court issued an order to show cause why sanctions should not be imposed for failure to

2    comply with the Court’s December 17, 2020 service order. (ECF No. 18.)

3             On February 9, 2021, Deputy Attorney General, Robert Perkins III, made a special appearance

4    and filed a request for an extension of time, nunc pro tunc, to file the waivers of service. (ECF No.

5    19.) On the basis of good cause, the Court’s order to show cause will be discharged and the request

6    for an extension of time to file the waivers of service will be granted.

7             Based on the foregoing, it is HEREBY ORDERED that:

8             1.      The Court’s February 8, 2021 order to show cause is discharged; and

9             2.      Defendants’ request for an extension of time to file the waivers of service is granted;

10                    and

11            3.      The deadline to file the waivers of service of process is extended to February 22, 2021.

12
13   IT IS SO ORDERED.

14   Dated:        February 9, 2021
15                                                       UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
